DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 07/04/2021.  Claims 1-17 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 2, 4, 6, 7, 5, 14 and 15 of U.S. Patent No. 11,056,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are included U.S. Patent No. 11,056,058.

Claim
Current Application (17/367,399)
Claim
U.S. Patent No. 11,056,058
1
A scan driver comprising: 24681017 24 25 27
1
A scan driver comprising:
1
a plurality of stages each configured to output a scan signal, 3wherein an nth stage,
1
a plurality of stages each configured to output a scan signal, wherein an nth stage,
1
where n is a natural number, comprises:
1
wherein an nth stage, where n is a natural number, comprises:
1
a first input circuit configured to control a voltage of a first node in response to a carry ssignal of a previous stage, which is supplied to a first input terminal;
1
a first input circuit configured to control a voltage of a first node in response to a carry signal of a previous stage, which is supplied to a first input terminal;
1
a second input circuit configured to control the voltage of the first node in response to a 7carry signal of a next stage, which is supplied to a second input terminal;
1
a second input circuit configured to control the voltage of the first node in response to a carry signal of a next stage, which is supplied to a second input terminal;
1
a first control circuit configured to control a voltage of a first output terminal that outputs 9an nth scan signal in response to the carry signal of the next stage;
1
a first control circuit configured to control a voltage of a first output terminal that outputs an nth scan signal in response to the carry signal of the next stage;
1
a first output circuit coupled to a scan clock input terminal, a carry clock input terminal, a 11first power input terminal to which a first power source is supplied, and a second power input 12terminal to which a second power source is supplied, the first output circuit configured to output 13the nth scan signal corresponding to a scan clock signal supplied to the scan clock input terminal 14and an nth carry signal corresponding to a carry clock signal supplied to the carry clock input isterminal respectively to the first output terminal and a carry output terminal in response to the 16voltage of the first node and a voltage of a second node;
1
a first output circuit coupled to a scan clock input terminal, a carry clock input terminal, a first power input terminal to which a first power source is supplied, and a second power input terminal to which a second power source is supplied, the first output circuit configured to output the nth scan signal corresponding to a scan clock signal supplied to the scan clock input terminal and an nth carry signal corresponding to a carry clock signal supplied to the carry clock input terminal respectively to the first output terminal and a carry output terminal in response to the voltage of the first node and a voltage of a second node;
1
a second output circuit coupled to a sensing clock input terminal and the second power 18input terminal, the second output circuit outputting an nth sensing signal corresponding to a 19sensing clock signal supplied to the sensing clock input terminal in response to the voltage of the 20first node and the voltage of the second node;
1
a second output circuit coupled to a sensing clock input terminal and the second power input terminal, the second output circuit outputting an nth sensing signal corresponding to a sensing clock signal supplied to the sensing clock input terminal in response to the voltage of 2Application No.: 16/427,359 Reply dated February 22, 2021 Response to Office Action of December 14, 2020 the first node and the voltage of the second node;
1
a leakage control circuit configured to supply a control voltage supplied to a third input 49 terminal to the first input circuit and the second input circuit in response to the nth scan signal and the nth sensing signal, and
1
a leakage control circuit configured to supply a control voltage supplied to a third input terminal to the first input circuit and the second input circuit in response to the nth scan signal and the nth sensing signal;
1

1
a second control circuit configured to hold the voltage of the first node as a gate-off voltage in response to the voltage of the second node; and


1
a third control circuit configured to control the voltage of the second node in response to the scan clock signal and the nth carry signal.
1
wherein the leakage control circuit comprises:
3
wherein the leakage control circuit comprises:
1
a 1Ath transistor coupled between the third input terminal and a third node, the 1Ath 26transistor having a gate electrode configured to receive the nth scan signal; and
3
a 1Ath transistor coupled between the third input terminal and a third node, the 1Ath transistor having a gate electrode configured to receive the nth scan signal; and
1
a 1Bth transistor coupled between the third input terminal and the third node, the 1Bth 28transistor having a gate electrode configured to receive the nth sensing signal
3
a 1Bth transistor coupled between the third input terminal and the third node, the 1Bth transistor having a gate electrode configured to receive the nth sensing signal.




2
wherein the first and second input circuits, the first 2control circuit, the first and second output circuits, and the leakage control circuit are configured 3with oxide semiconductor transistors
2
wherein the first and second input circuits, the first to third control circuits, the first and second output circuits, and the leakage control circuit are configured with oxide semiconductor transistors.




3
wherein the control voltage is a static voltage that is 2equal to or larger than a gate-on voltage of the scan clock signal and is smaller than a voltage 3boosted at the first node.
4
wherein the control voltage is a static voltage that is equal to or larger than a gate-on voltage of the scan clock signal and is smaller than a voltage boosted at the first node.




4
wherein the first input circuit comprises a plurality of 2second transistors coupled in series between the first input terminal and the first node, the 3plurality of second transistors having gate electrodes commonly coupled to the first input 4terminal, and swherein a common node of the second transistors is electrically coupled to the third node.
6
wherein the first input circuit comprises a plurality of second transistors coupled in series between the first input terminal and the first node, the plurality of second transistors having gate electrodes commonly coupled to the first input terminal, and wherein a common node of the second transistors is electrically coupled to the third node.




5
wherein the second input circuit comprises a plurality 50of third transistors coupled in series between the first node and the second input terminal, the plurality of third transistors having gate electrodes commonly coupled to the second input 4terminal, and 5wherein a common node of the third transistors is electrically coupled to the third node
7
wherein the second input circuit comprises a plurality of third transistors coupled in series between the first node and the second input terminal, the plurality of third transistors having gate electrodes commonly coupled to the second input terminal, and wherein a common node of the third transistors is electrically coupled to the third node.




7
wherein each of the first input circuit, the second input 2circuit, and the second control circuit comprises a plurality of transistors coupled in series, 3wherein the third node corresponds to common nodes of the respective transistors 4coupled in series, and 5wherein at least one of the 1Ath transistor and the 1Bth transistor is configured to supply 6the control voltage to the third node.
5
wherein each of the first input circuit, the second input circuit, and the second control circuit comprises a plurality of transistors coupled in series, wherein the third node corresponds to common nodes of the respective transistors coupled in series, and wherein at least one of the 1Ath transistor and the 1Bth transistor is configured to supply the control voltage to the third node.




8
A scan driver comprising: 23 451810 15 18
14
A scan driver comprising:
8
a plurality of stages each configured to output a scan signal,
14
a plurality of stages each configured to output a scan signal,
8
wherein an nth stage, where n is a natural number, comprises:
14
wherein an nth stage, where n is a natural number, comprises:
8
a first input circuit configured to control a voltage of a first node in response to a carry s signal of a previous stage, which is supplied to a first input terminal;
14
a first input circuit configured to control a voltage of a first node in response to a carry signal of a previous stage, which is supplied to a first input terminal; 
8
a second input circuit configured to control the voltage of the first node in response to a carry signal of a next stage, which is supplied to a second input terminal;
14
a second input circuit configured to control the voltage of the first node in response to a carry signal of a next stage, which is supplied to a second input terminal; 
8
a first control circuit configured to control a voltage of an output terminal that outputs an 9nth scan signal in response to the carry signal of the next stage;
14
a first control circuit configured to control a voltage of an output terminal that outputs an nth scan signal in response to the carry signal of the next stage; 
8
an output circuit coupled to a clock input terminal, a first power input terminal to which a 11first power source is supplied, and 
14
an output circuit coupled to a clock input terminal, a first power input terminal to which a first power source is supplied, and
8
a second power input terminal to which a second power 12source is supplied, the output circuit configured to output the nth scan signal and an nth carry 13signal respectively to the output terminal and a carry output terminal in response to the voltage of 14the first node and a voltage of a second node; and
14
a second power input terminal to which a second power source is supplied, the output circuit configured to output the nth scan signal and an nth carry signal respectively to the output terminal and a carry output terminal in response to the voltage of the first node and a voltage of a second node;
8
a leakage control circuit configured to supply a control voltage supplied to a third input 16terminal to the first input circuit and the second input circuit in response to one of the nth scan 17signal and the nth carry signal, and
14
a leakage control circuit configured to supply a control voltage supplied to a third input terminal to the first input circuit and the second input circuit in response to one of the nth scan signal and the nth carry signal;
8
wherein the leakage control circuit comprises a first transistor coupled between the third 19input terminal and a third node, the first transistor having a gate electrode that receives the nth 20scan signal or the nth carry signal.
15
wherein the leakage control circuit comprises a first transistor coupled between the third input terminal and a third node, the first transistor having a gate electrode that receives the nth scan signal, 




9
wherein the control voltage is a static voltage that is 2equal to or larger than a gate-on voltage of a scan clock signal supplied to the clock input 3terminal and is smaller than a voltage boosted at the first node, and 4wherein the control voltage is equal to the scan clock signal supplied to the clock input sterminal.
15
wherein the control voltage is a static voltage that is equal to or larger than a gate-on voltage of a scan clock signal supplied to the clock input terminal and is smaller than a voltage boosted at the first node, and wherein the control voltage is equal to the scan clock signal supplied to the clock input terminal.


As shown in the above table, claims 3, 2, 4, 6, 7, 5, 14 and 15 of U.S. Patent No. 11,056,058 include (and therefore anticipate) all the limitations of claims 1-5 and 7-9 of the current application, and claims 3, 2, 4, 6, 7, 5, 14 and 15 of U.S. Patent No. 11,056,058 is a narrower versions of claims 1-5 and 7-9 of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2017/0032756) in view of Jang (U.S. 2019/0164498).
Regarding claim 8, Kim teaches: A scan driver (scan driver 110 in Fig. 2) comprising: 
a plurality of stages  (a plurality of stages ST1 to STn in Fig. 2) each configured to output a scan signal (scan signals supplied to the scan lines S1 to Sn in Fig. 2), 
wherein an nth stage, where n is a natural number (the i-th stage STi in Figs. 3 and 4), comprises: 
a first input circuit (pull-up part 200 IN Fig. 4) configured to control a voltage of a first node in response to a carry signal of a previous stage, which is supplied to a first input terminal ([0066]… “The pull-up part 200 may control a voltage of a first node Q1 in response to (i-1)-th carry signal CRi-1”); 
a second input circuit(pull-down part 202 in Fig. 4) configured to control the voltage of the first node in response to a carry signal of a next stage, which is supplied to a second input terminal ([0080]… The pull-down part 202 may control the voltages of the first node Q1 and the first output terminal 1124 in response to the voltage of the second node Q2 and the (i+1)-th carry signal CRi+1 supplied to the third input terminal 1123); 
a first control circuit (controller 204 in Fig. 4) configured to control a voltage of an output terminal that outputs an nth scan signal in response to the carry signal of the next stage ([0075]… “The controller 204 may control the voltage of the second node Q2 in response to the first clock signal CLK1 supplied to the first input terminal 1121”); 
an output circuit (output part 206 in Fig. 4) coupled to a clock input terminal (first clock signal CLK1 in Fig. 4), a first power input terminal to which a first power source is supplied, and a second power input terminal to which a second power source is supplied ([0063]… “The first power input terminal 1126 may be supplied with a first off voltage VSS1, and the second power input terminal 1127 may be supplied with a second off voltage VSS2”), the output circuit configured to output the nth scan signal (Fig. 4; [0061]… “The second output terminal 1125 or Gout may supply the scan signals SSi of the i-th stage STi to the i-th scan Line”) and an nth carry signal (carry signal CRi-1 in Fig. 4) respectively to the output terminal and a carry output terminal in response to the voltage of the first node and a voltage of a second node ([0068]… “An output part 206 may output a carry signal CRi to the first output terminal 1124 and a scan signal SSi to the second output terminal 1125 in response to voltages of the first clock signal CLK1, the first node Q1, and the second node Q2”).
Kim does not teach: a leakage control circuit configured to supply a control voltage supplied to a third input terminal to the first input circuit and the second input circuit in response to one of the nth scan signal and the nth carry signal, and 18wherein the leakage control circuit comprises a first transistor coupled between the third 19input terminal and a third node, the first transistor having a gate electrode that receives the nth 20scan signal or the nth carry signal.
However, Jang teaches: “The current leakage prevention part 735c may supply a current leakage prevention voltage Vx to the connection node Nc, based on a control voltage Vc. The current leakage prevention part 735c according to an embodiment may include a fourth transistor eT4 which is turned on with the control voltage Vc and supplies the current leakage prevention voltage Vx to the connection node Nc”(Fig. 8; [0197]). Kim further teaches “The current leakage prevention part 735c may include a fourth transistor eT4 which is turned on with the control voltage Vc and supplies the current leakage prevention voltage Vx to the first connection node Nc1. The fourth transistor eT4 may include a gate electrode supplied with the control voltage Vc, a first source/drain electrode supplied with the current leakage prevention voltage Vx, and a second source/drain electrode connected to the first connection node Nc1” ([0168]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Kim to incorporate the teaching of Jang to configure a leakage control circuit to supply a control voltage supplied to a third input terminal to the first input circuit and the second input circuit in response to one of the nth scan signal and the nth carry signal, and 18wherein the leakage control circuit comprises a first transistor coupled between the third 19input terminal and a third node, the first transistor having a gate electrode that receives the nth 20scan signal or the nth carry signal. Doing so will allow the emission control signal to be stably output, thereby enhancing the reliability of driving ([0220]).

Regarding claim 10, the combination of Kim and Jang teaches the invention of claim 8 as discussed above. Jang further teaches: wherein the first input circuit comprises: 52a plurality of second transistors coupled in series between the first input terminal and the first node, the plurality of second transistors having gate electrodes commonly coupled to the 4first input terminal (see transistors M11 and M12 in Fig. 6).

Regarding claim 11, the combination of Kim and Jang teaches the invention of claim 8 as discussed above. Jang further teaches: wherein the second input circuit comprises: 2a plurality of third transistors coupled in series between the first node and the second 3power input terminal, the plurality of third transistors having gate electrodes commonly coupled 4to the second input terminal (see transistors M21 and M22 in Fig. 6).

Allowable Subject Matter
Claims 1-7 are allowable over prior arts of record upon resolving pending double patenting rejection.
The following is an examiner’s statement of reasons for allowance: The following are the closest prior arts found by the examiner teaching parts of the invention as discussed below.
Kim (U.S. 2017/0032756)  teaches: A scan driver (scan driver 110 in Fig. 2) comprising: 
a plurality of stages  (a plurality of stages ST1 to STn in Fig. 2) each configured to output a scan signal (scan signals supplied to the scan lines S1 to Sn in Fig. 2), 
wherein an nth stage, where n is a natural number (the i-th stage STi in Figs. 3 and 4), comprises: 
a first input circuit (pull-up part 200 IN Fig. 4) configured to control a voltage of a first node in response to a carry signal of a previous stage, which is supplied to a first input terminal ([0066]… “The pull-up part 200 may control a voltage of a first node Q1 in response to (i-1)-th carry signal CRi-1”); 
a second input circuit(pull-down part 202 in Fig. 4) configured to control the voltage of the first node in response to a carry signal of a next stage, which is supplied to a second input terminal ([0080]… The pull-down part 202 may control the voltages of the first node Q1 and the first output terminal 1124 in response to the voltage of the second node Q2 and the (i+1)-th carry signal CRi+1 supplied to the third input terminal 1123); 
a first control circuit (controller 204 in Fig. 4) configured to control a voltage of a first output terminal that outputs an nth scan signal in response to the carry signal of the next stage ([0075]… “The controller 204 may control the voltage of the second node Q2 in response to the first clock signal CLK1 supplied to the first input terminal 1121”); 
a first output circuit (output part 206 in Fig. 4) coupled to a scan clock input terminal (first clock signal CLK1 in Fig. 4), a carry clock input terminal (carry signal CRi-1 in Fig. 4), a first power input terminal to which a first power source is supplied, and a second power input terminal to which a second power source is supplied ([0063]… “The first power input terminal 1126 may be supplied with a first off voltage VSS1, and the second power input terminal 1127 may be supplied with a second off voltage VSS2”), the first output circuit configured to output the nth scan signal (Fig. 4; [0061]… “The second output terminal 1125 or Gout may supply the scan signals SSi of the i-th stage STi to the i-th scan Line”) corresponding to a scan clock signal supplied to the scan clock input terminal (first clock signal CLK1 in Fig. 4) and an nth carry signal corresponding to a carry clock signal supplied to the carry clock input terminal (carry signal CRi-1 in Fig. 4)  respectively to the first output terminal and a carry output terminal in response to the voltage of the first node and a voltage of a second node ([0068]… “An output part 206 may output a carry signal CRi to the first output terminal 1124 and a scan signal SSi to the second output terminal 1125 in response to voltages of the first clock signal CLK1, the first node Q1, and the second node Q2”).
Jang (U.S. 2019/0164498) teaches: a second output circuit coupled to a sensing clock input terminal and the second power input terminal, the second output circuit outputting an nth sensing signal corresponding to a sensing clock signal supplied to the sensing clock input terminal in response to the voltage of the first node and the voltage of the second node ([0126]… “The scan output part 713 may include first to fourth signal output circuits 713a to 713d which respectively output a carry signal CS, a scan signal SS, an initialization control signal ICS, and a sampling control signal SCS, based on the voltage of the first node Q and the voltage of the second node QB”; [0127]-[0130]). Jang further teaches “The current leakage prevention part 735c may supply a current leakage prevention voltage Vx to the connection node Nc, based on a control voltage Vc. The current leakage prevention part 735c according to an embodiment may include a fourth transistor eT4 which is turned on with the control voltage Vc and supplies the current leakage prevention voltage Vx to the connection node Nc”(Fig. 8; [0197]).
However, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art before the effective filling date of the claimed invention, in conjunction with all the other claimed limitations: A scan driver having all the claimed features of applicant’s invention, specifically including “wherein the leakage control circuit comprises: 25a 1Ath transistor coupled between the third input terminal and a third node, the 1Ath 26transistor having a gate electrode configured to receive the nth scan signal; and 27a 1Bth transistor coupled between the third input terminal and the third node, the 1Bth 28transistor having a gate electrode configured to receive the nth sensing signal”, as set forth in claim 1.
Claims 2-7 are allowable over prior art of record by virtue of their dependency on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art before the effective filling date of the claimed invention, in conjunction with all the other claimed limitations: A scan driver having all the claimed features of applicant's invention, specifically including “wherein the control voltage is a static voltage that is 2equal to or larger than a gate-on voltage of a scan clock signal supplied to the clock input 3terminal and is smaller than a voltage boosted at the first node, and 4wherein the control voltage is equal to the scan clock signal supplied to the clock input sterminal”, as set forth in claim 9.
Regarding claim 12, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art before the effective filling date of the claimed invention, in conjunction with all the other claimed limitations: A scan driver having all the claimed features of applicant's invention, specifically including the specific connection/ arrangement of the transistors, as set forth in claim 12.
Claims 13-17 are objected to by virtue of their dependency on objected claims 9 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622